Citation Nr: 0801915	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-31 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
to include jungle rot, secondary to the veteran's exposure to 
chemical dioxins.

2.  Entitlement to service connection for cancerous skin 
lesions, secondary to the veteran's exposure to chemical 
dioxins.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD), on appeal from an 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued in January and September 
2005 rendered by the St. Louis, Missouri (RO), of the 
Department of Veterans Affairs (VA).  

The Board notes that the January 2005 rating action granted 
service connection for PTSD and assigned a 10 percent 
disability rating.  The subsequent September 2005 rating 
action increased the disability rating assigned to the 
veteran's PTSD from 10 to 30 percent.  This is not a full 
grant of the benefit sought on appeal because a higher rating 
is available.  Regarding a claim for an increased rating, the 
claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, this issue remains before the Board.

Also, the record indicates that the veteran has submitted a 
claim for entitlement to service connection for 
polyneuropathy secondary to exposure to chemical dioxins.  
This issue has not been developed or adjudicated, and as 
such, it is not before the Board.  It is however referred 
back to the RO for action.  

The issue involving PTSD is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.




FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran served in the Republic of Vietnam where he 
may have been exposed to Agent Orange.

3.  The veteran has been diagnosed as suffering from various 
dermatological conditions and disabilities.  

4.  Medical evidence etiologically linking the veteran's 
various skin disorders with his military service or to 
exposure to chemical dioxins has not been presented.  

5.  The veteran now suffers from bilateral hearing loss.

6.  Medical evidence etiologically linking the veteran's 
bilateral hearing loss with his military service has not been 
presented.


CONCLUSIONS OF LAW

1.  A skin disability, to include jungle rot, claimed as 
secondary to Agent Orange exposure, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.  Cancerous skin lesions, claimed as secondary to Agent 
Orange exposure, were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service. 
38 U.S.C.A. §§ 1110, 5107(West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA' duty to notify and assist claimants in substantiating a 
claim for VA benefits.  8 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a June 2004 
letter from the RO to the appellant that was sent prior to 
the initial agency of original jurisdiction (AOJ) decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim for service connection, 
and of his, and VA's, respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his service 
connection claims.

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
facilities the veteran had been treated, and those other 
records that the VA was made aware thereof.  As such, the VA 
obtained those records and they have been included in the 
claims folder, available for review.  Given the foregoing, 
the Board finds that the RO has substantially complied with 
the duty to procure the necessary medical and personnel 
records.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  The record reflects that, as a result of 
the veteran's claim for service connection, the veteran has 
undergone an audiological examination.  Those results have 
been included in the claims folder.  With respect to the 
veteran's claim involving a skin condition and/or cancerous 
lesions, both of which are reportedly due to his exposure to 
chemical dioxins, the veteran has not undergone a VA 
dermatological examination.  However, if the veteran has 
admitted through his written statements that he does not have 
one of the claimed disabilities or that he has never been 
actually diagnosed (told) that he had one of the disorders or 
if the disorder is one for which disability benefits may not 
be granted by law, then this requirement is moot.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and his accredited representative have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issues now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

Here the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the disability on appeal.  He was also not provided 
with any information concerning the criteria used for any of 
his claimed disabilities.  Despite the inadequate notice 
provided to the veteran on these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
as the evidence is against the appellant's claim, any 
questions as to the effective date or the rating criteria to 
be assigned are rendered moot.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2007), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2007).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service- 
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) 
(2007), shall be presumed to have been exposed during such 
service to a herbicide agent, unless there is affirmative 
evidence otherwise.  38 C.F.R. § 3.307(a) (2007).  If a 
veteran was exposed to a herbicide agent during active 
military service, the diseases noted at 38 C.F.R. § 3.309(e) 
(2007) will be service connected if the requirements of 38 
C.F.R. § 3.307(a) (2007) are met, even there is no record of 
such disease during service.  However, if the rebutable 
presumptions of 38 C.F.R. § 3.307(d) (2007) are also not 
satisfied, then the veteran's claim shall fail.  VA has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
it has not been specifically determined that a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6) (2007).  Second, the veteran 
must be diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e) (2007).  See Brock v. Brown, 10 Vet. 
App. 155, 162 (1997).  If a disorder is not listed in 38 
C.F.R. § 3.309(e) (2007), the presumption of service 
connection related to Agent Orange is not available.  See 
McCartt v. West, 12 Vet. App. 164 (1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

The service records indicate that the veteran was in the US 
Army and he served in the Republic of Vietnam for 
approximately one year.  In June 2004, the veteran submitted 
a claim for benefits.  He asked that service connection be 
granted for "jungle rot" and for cancerous skin lesions 
both of which he attributed to his exposure to Agent Orange 
while serving in Vietnam.

To support his claim, the veteran proffered private medical 
records showing treatment for various skin conditions 
including rashes, dermatological outbreaks, and the removal 
of lesions.  None of the medical records contains an opinion 
by a medical provider that any of the conditions for which 
the veteran has received treatment were caused by chemical 
dioxins.  Moreover, the records are negative for an opinion 
by a medical doctor that the conditions were caused by or the 
result of the veteran's military service or any incident 
therein.  

Contained in the claims folder are the veteran's service 
medical records.  These records include the veteran's 
treatment records and his end-of-enlistment physical.  These 
records and reports are completely negative for any treatment 
for any type of dermatological condition and they are silent 
for any complaints involving "jungle rot" or cancerous 
lesions.  

Notwithstanding the lack of supporting medical evidence, the 
veteran has continued to assert that since his various skin 
disorders may be Agent Orange presumptive diseases and 
because he served in Vietnam where he may have been exposed 
to Agent Orange, service connection should be granted based 
upon 38 C.F.R. §§ 3.307 and 3.309 (2007).

Unfortunately, the veteran's assertions are the only positive 
evidence in support of his claim.  That is, the claims folder 
is negative for any medical evidence, from either a private 
physician or a government physician, which would establish an 
etiological link between the claimed disabilities with his 
military service.  Instead, none of the available medical 
experts has attributed the veteran's "jungle rot" or 
cancerous lesions to service or to a service-connected 
disability.  

Hence, the Board is left with the contentions made by the 
veteran.  These statements were undoubtedly made in good 
faith; however, the veteran is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he suffers from skin eruptions or itchiness or blotches or 
some other symptoms produced by the lesions and the "jungle 
rot".  However, he is not competent to say that he has an 
actual disability that is related to his service or to a 
condition he suffered therefrom while he was in service or 
that it is related to his exposure to chemical dioxins.  In 
other words, there is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2006); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Based on the above, the 
Board finds that the medical evidence does not support the 
veteran's assertions, and as such, service connection for 
"jungle rot" and cancerous lesions of the skin, either on a 
direct basis or on a presumptive basis, is not warranted.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  
The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as there was no approximate 
balance of positive and negative evidence of record, 
reasonable doubt could not be resolved in the veteran's 
favor.

The third issue on appeal involves whether service connection 
may be granted for bilateral hearing loss.  For hearing 
disabilities, the regulations provide that impaired hearing 
will be considered to be a disability for the purposes of 
applying the laws administered by VA "when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
threshold for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent."  38 C.F.R. § 3.385 (2007).

Even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. (citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).

The veteran's service medical records are negative for any 
complaints involving hearing loss and there is no indication 
from the records that the veteran ever sought treatment for 
hearing loss of either ear.  The service medical records do 
contain the veteran's discharge physical showing audiological 
readings.  That examination is from February 1967.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0

0
LEFT
0
5
0

10

In conjunction with the veteran's claim, the veteran 
underwent a VA audiometric examination in November 2004, 
which indicated the following puretone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
60
60
LEFT
10
20
30
60
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.  The 
frequency average for the left ear was 45 dB and 41 dB for 
the right ear. 

Upon completion of the audiological test, the VA audiology 
specialist opined the following:

	. . . The service medical record 
also recorded normal audiometric 
thresholds at enlistment in 1967 and 
normal audiometric thresholds at his 
separation physical in 1968 that did not 
meet service connected criteria.  Because 
there was no noted hearing loss at 
separation, the hearing loss did not 
occur [as a result of] military service. 
. . .

The veteran has responded to the audiologist's opinion by 
submitting statements claiming that because he was exposed to 
acoustic trauma in service, VA compensation benefits for 
bilateral hearing loss should be awarded.  It is true that 
the veteran has submitted a private audiological report form 
July 1999 that shows bilateral hearing loss.  However, that 
same report does not provide an etiological opinion linking 
his hearing loss with his military service.  Instead, the 
report merely states that the veteran had a history of 
occupational noise exposure; i.e., the veteran had a post-
service job that exposed him to loud noises.  None of the 
other records submitted by the veteran or obtained from the 
VA Medical Center insinuates that a relationship exists 
between the veteran's current bilateral hearing loss and his 
military service or any incidents therein.  The Board would 
further point out that there are no medical records between 
the veteran's exit from active duty in 1969 until 1999 that 
would indicate or suggest that the veteran was experiencing a 
decrease in his hearing.  

Even assuming that the veteran did have some noise exposure 
during service, there is simply a complete absence of any 
evidence of hearing loss at any time during or for over three 
decades after he was separated from service.  The veteran is 
not himself shown to have the requisite medical expertise to 
provide his own objective clinical opinion that hearing loss 
first demonstrated decades after service is directly 
attributable to noise exposure during service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 495 (1992).

In this regard, the Board notes that the veteran has also 
reported working in industrial environments after service 
that would be equally likely to have resulted in noise 
exposure, including work in construction and as a sheet metal 
worker for a period of 31 years.  From pure probability 
theory, the evidence on file tends to show that the veteran 
was exposed to many more years of potentially loud 
occupational noise exposure following service, than he 
actually did during his two years of military service.  
Attributing hearing loss first objectively documented 30 
years after service to incidents of military service is 
entirely speculative, and a preponderance of the evidence on 
file is against this claim.

Thus while it is true that the veteran now suffers from 
bilateral hearing loss, medical evidence etiologically 
linking this disability with the veteran's military service 
or a service-connected disability has not been presented.  
Moreover, there is no evidence showing that the current 
disability began while the veteran was in service.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.102 
(2007).  The veteran's claim for entitlement to service 
connection for bilateral hearing loss is thus denied.


ORDER

1.  Entitlement to service connection for a skin disability, 
to include jungle rot, secondary to the veteran's exposure to 
chemical dioxins is denied.

2.  Entitlement to service connection for cancerous skin 
lesions, secondary to the veteran's exposure to chemical 
dioxins is denied.

3.  Entitlement to service connection for bilateral hearing 
loss is denied.


REMAND

As reported above, the veteran has appealed the assignment of 
a 30 percent disability evaluation for his service-connected 
PTSD.  The veteran avers that while he now attends therapy 
for the treatment of the condition, he still suffers from 
mood swings, sleeplessness, and irritability.  He has 
asserted that his VA psychiatrist has indicated that he meets 
the rating criteria that would entitle him to either a 50 or 
70 percent disability rating.

A review of the claims folder indicates that since the 
veteran was initially evaluated in conjunction with this 
claim, the veteran has undergone one-on-one therapy at his 
local VA Medical Center (VAMC).  The claims folder contains 
some of the treatment reports from those sessions but the 
more recent treatment reports are not of record.  The Board 
believes that these more recent records may indicate how 
severe the veteran's PTSD currently is, and they may also 
show whether the aforementioned therapy is reducing the 
symptoms and manifestations produced by the disorder.  
Therefore, the Board believes that the claim should be 
remanded so that the more recent treatment records can be 
obtained and included in the claims folder for the Board's 
review.  It is the opinion of the Board that such records 
will allow for a more comprehensive evaluation of the 
veteran's claim.

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2006).  VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995).  In this instance and upon first blush, it 
appears to the Board that the 2004 examination is stale.  The 
findings are possibly inconsistent with the other medical 
evidence of record.  The Board finds that a thorough and 
contemporaneous medical examination that takes into account 
the records of prior medical treatment (the complete claims 
folder) so that the disability evaluation will be a fully 
informed one should be accomplished.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  It is the Board's opinion that such an 
examination should be afforded the veteran before an 
appellate decision on the merits of his claim.

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006) and 38 
C.F.R. § 3.159(b) (2007), to include the 
notice specified by in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  A 
copy of the letter sent should be 
included in the claims folder for review, 
and any information obtained as a result 
of this action should also be included in 
the claims folder.  

2.  The RO/AMC should contact the veteran 
and ask that he identify all sources of 
medical treatment received since January 
2005 for his PTSD, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private or non-VA 
federal treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2007).

3.  Only after all of the veteran's 
medical treatment records, if any, have 
been obtained and included in the claims 
folder, the RO should arrange for the 
veteran to be examined by VA psychiatrist 
in order to determine the severity of his 
service-connected PTSD.  The claims 
folder and a copy of this remand are to 
be made available to the examiner to 
review prior to the examination.  Any 
indicated tests and studies should be 
conducted and all findings should be 
reported in detail.

3. The veterans should be scheduled for a 
VA psychiatric examination.  The purpose 
of the examination is to determine the 
extent and severity of the service-
connected PTSD.  The examiner should be 
provided a copy of this remand together 
with the veteran's entire claims folder, 
and the examiner is asked to indicate 
whether he or she has reviewed the claims 
folder.  All appropriate tests should be 
conducted.  The examiner should assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities.  Moreover, the examiner 
should answer indicate the exact 
diagnosis or diagnoses of the veteran's 
psychiatric disorder(s), and identify 
what symptoms, if any, the veteran 
currently manifests, or has manifested in 
the recent past, that are attributable to 
his service-connected PTSD.  In other 
words, the examiner must discuss the 
symptoms produced by the veteran's 
service-connected PTSD versus any found 
symptoms produced by a nonservice-
connected mental disorder.  Also, the 
examiner should comment on whether the 
veteran is unable to obtain or retain 
gainful employment because of his 
service-connected PTSD.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  If these matters cannot 
be medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
report.  It is requested that the results 
of the examination be typed and included 
in the claims folder for review.

3.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2007).

Thereafter, the RO/AMC should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


